ORDER

PER CURIAM.
Leonard Holmes in this appeal from his convictions for first degree murder, § 565.020, and armed criminal action, § 571.015, raises two issues: (1) the trial court committed plain error in allowing the prosecutor to make a misleading closing argument, claiming that Holmes only confessed after being confronted with evidence of his guilt; and (2) the trial court abused its discretion in overruling his for-cause challenge of a venireperson who acknowledged working at a pediatrician’s office where the victim had been a patient nine years before trial. The points are denied. The judgment is affirmed. Rule 30.25(b).